Citation Nr: 0018626	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  00-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of chronic 
obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1975 to October 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was advanced on the Board's docket.  


FINDING OF FACT

The veteran's COPD is etiologically related to his exposure 
to toxic chemicals during service.  


CONCLUSION OF LAW

The residuals of COPD were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The veteran contends that he was exposed to toxic chemicals 
during service where his duties were as an Air Force 
maintenance and inspection crewmember.  During that time, the 
veteran maintains that he was exposed to various toxic 
chemicals.  He asserts that these chemicals resulted in the 
development of his COPD.  However, since the veteran has not 
been shown to be capable of making medical conclusions, his 
statements regarding causation are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Rather, his 
statements must be supported by the medical record.  As such, 
the Board will review the medical evidence in order to 
determine if the veteran's contentions are meritorious.  

The Board has initially reviewed the service personnel and 
medical records.  According to an AF Form 2095, the veteran 
was in fact exposed to toxic chemicals during his service.  
His DD Form 214 as well as other personnel records show that 
he served in the Air Force in the area of maintenance and 
inspection.  The service medical records reveal that the 
veteran was treated in November 1976 after he was splashed by 
chemicals when a fuel tank ruptured.  This incident caused 
corneal abrasions to both eyes.  

Post-service, the veteran was diagnosed as having COPD.  By 
1998, his COPD was considered terminal and he was scheduled 
for a lung transplant which he underwent in May 1999.  Of 
record are 2 statements from private physicians, both dated 
in October 1998, who noted the veteran's history of chemical 
exposure during service.  Both physicians opined that the 
chemical exposure was a possible cause that lead to the 
development of the veteran's COPD.  In addition, treatment 
records from the University of Virginia, dated in May 1998, 
noted that the veteran was being evaluated for transplant 
evaluation and that it was "thought" that the cause of his 
COPD was chemical exposure during service, a history of 
cigarette smoking, and childhood asthma.  

In December 1998, the veteran was afforded a VA general 
medical examination.  At that time, the examiner noted that 
the veteran reported having been exposed to chemicals during 
service and also reported a history of smoking a pack a week 
of cigarettes for 20 years.  The examiner concluded that the 
veteran did in fact have severe COPD and that both his 
chemical exposure and smoking history may be factors in the 
development thereof.  

In July 1999, the veteran was afforded a VA respiratory 
examination.  The examiner noted that although he was 
instructed to review the claims file, it was not provided to 
her, but that the veteran brought his own copies of medical 
records as well as personnel records which the examiner did 
review.  The examiner initially reviewed the veteran's 
personal and medical history at length.  She noted that there 
was exposure to chemicals during service (she was provided 
the same AF Form as noted above).  The examiner concluded 
that the veteran had COPD, emphysema of the left upper lung, 
interstitial fibrotic changes of the left lower lung, and was 
status post right lung transplant.  The examiner indicated 
that she had reviewed the 2 reports of the physicians who 
noted a link between COPD and chemical exposure.  She 
indicated that the examiners concluded that this exposure 
contributed to the development of lung disease.  The Board 
notes that the two physicians actually indicated a possible 
link between chemical exposure and lung disease.  In 
addition, the Board notes that although the examiner did not 
clearly provide her own personal opinion, she did not 
disagree with the conclusion she cited at the end of her 
report, that the chemical exposure contributed to the 
veteran's development of lung disease and she did not provide 
any other alternative theory as to the etiology of the 
veteran's lung disorder.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

According to the service records and as conceded by the RO, 
the veteran was exposed to chemicals during service.  
According to the post-service medical evidence, the veteran 
developed COPD after service which eventually required a 
recent lung transplant.  Private examiners indicated a 
possible connection between the chemical exposure and the 
development of COPD.  In addition, the veteran submitted 
periodical medical information which showed possible 
connections between the chemical exposure and the development 
of COPD.  This conclusion is also supported by a University 
of Virginia clinical record which indicated that chemical 
exposure was thought to be one of the causes of the veteran's 
COPD.  In sum, the medical evidence tends to show a medical 
link between the veteran's exposure to toxic chemicals during 
service and the development of his COPD.  There is no 
negative evidence of record.  

In light of the foregoing, the Board finds that the veteran's 
COPD is etiologically related to his exposure to toxic 
chemicals during service as established by the weight of the 
evidence of record and taking into consideration 38 C.F.R. 
§ 3.303(d) (1990).  Under the circumstances, the Board 
concludes that service connection is warranted for COPD.  38 
U.S.C.A.. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§  
3.303, 304 (1999).


ORDER

The appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

